Citation Nr: 1821494	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  12-09 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety, depression, psychosis, schizoaffective disorder, and adjustment disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Edwards, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to July 1982.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.
 
The Veteran testified at a videoconference hearing before a Veterans Law Judge (VLJ) in July 2012, and a transcript of that hearing is of record.

This case was previously remanded by the Board, in March 2014, for further development.  It was again remanded in July 2016 for clarification of the opinions expressed in a December 2014 VA examination.  The requested development has been substantially completed, and the matter has been properly returned to the Board for appellate consideration.  Stegall v. West, 11 Vet. App. 268 (1998)

In this decision, the Board is denying service connection for an acquired psychiatric disorder.


FINDING OF FACT

The preponderance of the competent and probative evidence is against a finding that the Veteran has an acquired psychiatric disorder related to his active duty service.



CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder are not met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the Veteran's claim and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Service Connection

Establishing service connection generally requires: (1) medical evidence of a current disability; (2) medical or lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Kent v. Nicholson, 20 Vet. App. 1 (2006); 38 C.F.R. § 3.303(a).  Service connection for an acquired psychiatric disorder requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a medically, established link between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.

If a veteran did not engage in combat with the enemy, or the claimed stressors are not related to combat, and the stressor is not related to "fear of hostile military or terrorist activity," then the veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressors and his testimony should be buttressed by credible supporting evidence.  Furthermore, service department records should support, and not contradict, the claimant's testimony regarding non-combat stressors.  See Doran v. Brown, 6 Vet. App. 283 (1994).

In this case, the Veteran has asserted that an acquired psychiatric disorder developed as a result of stressors encountered during his service in Panama and as a result of his discharge.  The Veteran receives Social Security Disability benefits for his acquired psychiatric disorder.  Initially, the Board finds that the Veteran is currently diagnosed with other specified schizophrenia spectrum and other psychiatric disorder and cocaine use disorder in sustained remission with perceptual disturbance.  VA treatment records reflect diagnoses and treatment for schizoaffective disorder, bipolar type; alcohol dependence; cocaine dependence in partial and full remission; psychosis and drug-induced psychosis; polysubstance dependence; depression; anxiety; and adjustment disorder with depression and anxious mood.  The record also contains a PTSD diagnosis that was found to be improper as the Veteran did not meet the criteria. The Board also notes that the Veteran has not claimed continuity of symptoms since service.

The Veteran's claimed stressors include being the victim of four men in an alleged robbery while off duty in Panama; witnessing the death of a close friend who died due to his parachute failing to open; fear of the jungle; and having to leave his wife and child in Panama on separation.

The Board notes that the record on appeal is silent with regard to an acquired psychiatric disability during service or for roughly 27 years thereafter.  The Veteran's enlistment and separation examinations and service treatment records do not show a history of psychological counseling or prescriptions for or symptoms or diagnoses of a psychological condition.  In point of fact, a mental status examination conducted on separation in June 1982 was normal.  The Veteran was shown to meet the criteria for retention with clear thought processes containing normal content, level mood, normal behavior, and good memory.

The Veteran is competent to report events of which he has personal knowledge of facts and circumstances that can be observed and described by a lay person.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, a link between a psychiatric diagnosis and a claimed stressor must be established by medical evidence.  38 C.F.R. § 3.304(f).  The Veteran is not a medical professional able to determine the injury or event that originated his acquired psychiatric disability.

Military personnel records show the Veteran was recommended for discharge due to unsuitability based on apathy, defective attitude or inability to expend effort constructively.  The Veteran's conduct was described as "totally irresponsible" and "a complete and willful abrogation of his duties as a soldier."  A February 1982 general counseling form described the Veteran as a hard worker with outstanding work habits who had "overcome considerable amount[s] of problem in the past."  However, he was described as inattentive to detail, unable to absorb information and carry it out in an outstanding manner, and very slow at grasping tasks with a tendency to not be at the right place at the right time.  He was counseled to improve in all areas to be considered for promotion.  A June 1982 memo stated the Veteran was recommended for discharge due to inaptitude, apathy, and a total lack of discipline, professionalism and good judgement.

The record on appeal also establishes that the Veteran was incarcerated for roughly 20 years before seeking psychiatric care through the VA for the first time.  Post-service treatment records show the Veteran has a history of substance-induced psychosis that resulted in two instances of hospitalization.  Treatment records also note that symptoms of the Veteran's psychosis remained prominent despite medication.  The record lacks competent evidence that physicians attributed the Veteran's symptoms to service.  Treatment records from 2003 show the Veteran expressed no combat related concerns.

While the Veteran is competent to report his thoughts and observations surrounding events in service, the Board finds his statements to contradict each other throughout the record.  The Veteran testified at his July 2012 hearing and reported at his December 2014 VA examination that being forced to leave his wife and child in Panama due to the speed of his discharge from service caused him significant stress and anxiety.  However, at his initial behavioral health encounter in May 2009, the Veteran reported that his wife became involved with another man.  He later expounded that he had found her with another man and taken her military ID which he returned after being picked up by the military police for assaulting his wife.  He alternatively reported that he had no time to complete forms for Visas, and his wife failed to send them.  The Veteran testified that he frequently trained in the jungle causing him to fear for his life.  He also reported that he witnessed the death of a close friend in service.  At his VA examination, the Veteran could not remember the name of his close friend and reported that he was not actually present when the individual died but was told about the incident by members of that company.  The Veteran also reported being attacked by four thugs with a machete and remaining fearful after his escape.  When requested, the Veteran failed to provide more information to corroborate his claimed stressors; and a formal finding of lack of information to corroborate a stressor dated October 6, 2014 was completed and placed in the Veteran's file.  The record also contains conflicting statements regarding the Veteran's marital status, mortality and locality of his son, and the number of his progeny.

The Veteran was afforded a VA examination in December 2014 which was clarified in August 2016.  In December 2014, the examiner reviewed the Veteran's file, interviewed the Veteran, and diagnosed him with other specified schizophrenia spectrum and other psychiatric disorder and cocaine use disorder in sustained remission with perceptual disturbance.  The examiner reported that the Veteran's disorders met DSM criteria with no evidence of being related to military service.  The examiner noted that the diagnostic criteria for PTSD had not been met. The Veteran's symptoms were reported to be explained by a history of drug use, criminal behavior, psychosis, and depression.  The examiner opined that the Veteran's drug and criminal history and late onset of symptoms made it impossible to tell whether any part of his psychosis related to military service.  The examiner noted that a thyroid problem may increase the Veteran's subjective feeling of depression and fluctuating blood pressure may increase feelings of anxiety, tension, and panic. The examiner also opined that symptoms such as difficulty trusting others, delusions, hallucinations, problems with memory and concentration, and depression may be residual symptoms associated with his drug use or signs of brain damage due to cocaine use.

The examiner noted the Veteran's expressed fear and anxiety related to the jungle, stress caused by his marriage, and problems dealing with his sergeant.  The Veteran's current symptoms included depressed mood; anxiety; suspiciousness; chronic sleep impairment; mild memory loss, such as forgetting names, directions or recent events; circumstantial, circumlocutory or stereotypical speech; impaired judgment; gross impairment in thought processes or communication; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a work like setting; persistent delusions or hallucinations; and impaired impulse control, such as unprovoked irritability with periods of violence.  The examiner noted that the Veteran continued to hear voices, relied on others for transportation, and should have someone else handle his finances due to his history of addiction.  With no report of mental health concerns in service and no consistent report of ongoing mental health conditions since service, the examiner found no nexus between current symptoms and service.

Clarifying the December 2014 opinions and conclusions, the examiner stated in August 2016 that it was impossible to tell what part, if any, of the Veteran's psychosis was related to service due to the number of inconsistent statements regarding his actions and reactions from high school through military service.  The examiner characterized the reliability of the information presented by the Veteran as questionable which made it difficult to obtain a clear picture of the connection between the Veteran's military service and current symptoms.  The examiner expressed concerns about the validity of the information presented by the Veteran in light of those conflicting statements combined with the fact that the Veteran recounted entirely different stressors in his 2009 and 2014 evaluations. In 2009, the Veteran reported being shot at by Panamanians and fighting with civilians; in 2014, he reported the death of a friend and being the victim of a robbery.

Additionally, the Veteran reported holding eight jobs since discharge at which he had no problem with supervisors or employers.  He received no mental health treatment while incarcerated despite the reported severity of his current symptoms.  The Veteran reports and the record supports that he began receiving treatment while in a VA inpatient program designed to help him transition from prison to civilian life.  Due to the changing report of experienced stressors, statements about post-service work experiences, and a lack of mental health treatment until release from Leavenworth Penitentiary, the examiner opined that the Veteran's current symptoms are more likely than not the result of his drug use and incarcerations and not his military service.

The Board notes that competent lay testimony can be rejected if found to be mistaken or otherwise deemed not credible.  See McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006).  Here, the VA examiner's report clearly indicates that the Veteran is deemed not credible due to "the changing report of the experienced stressors."  Reference is made to the Veteran's July 2009 initial evaluation with the VA PTSD clinic which yielded a determination that the Veteran was an unreliable historian.  The Board notes that service providers consistently verified statements provided by the Veteran with his aunt and sister, who he classifies as his guardians.

VA law and regulations generally preclude granting service connection for a disability that is due to the veteran's own willful misconduct.  See 38 U.S.C. § 105; 38 C.F.R. §§ 3.1(m), 3.301(b).  The progressive and frequent use of drugs to the point of addiction is considered willful misconduct.  See 38 C.F.R. § 3.301 (c)(3).  The Veteran's reports of his alcohol and cocaine use history indicate that he used alcohol, cocaine, marijuana, and street drugs during active service and alcohol and cocaine throughout his adult life.  Although the Veteran has not argued that he had an injury or disease during service as a result of alcohol and cocaine use, it is noted that such a disease or injury would be due to his willful misconduct and could not be the basis of an award of service connection.  See 38 C.F.R. § 3.303(d).  Medical professionals are unable to forensically diagnose a service-connected disability related to the claimed stressors.  Initial mental health evaluations noted that a diagnosis was not possible due to the contributions of psychotic mood substance use disorders.  See May 2009 to November 2011 VAMC records.  

Accordingly, the Board finds that based on the facts that substance abuse to the point of dependence is willful misconduct and the examiner was unable to verify the claimed stressors or ascertain whether the Veteran's acquired psychiatric disorders are related to his claimed stressors due to conflicting evidence, the preponderance of evidence is against service connection for an acquired psychiatric disorder.  Though the Veteran is competent to report potential stressors, the evidence as a whole does not support his assertions.  The record is silent, and the Veteran's statements alone are not sufficient, particularly given his credibility issues.  There is no alternative evidence of an in-service injury or event, such as markers or behavioral changes; and the medical opinions also do not support the Veteran's stressors.  Additionally, a medical opinion is required to establish a nexus between an acquired psychiatric disorder and the claimed stressor.  No nexus opinion based on a reasoned rationale is of record.  Therefore, service connection is not warranted.

Although grateful for the Veteran's service, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b); Ortiz v. Princippi, 274 F. 3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for an acquired psychiatric disorder is denied.




____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


